Name: Commission Implementing Regulation (EU) 2016/873 of 1 June 2016 amending Regulation (EC) No 690/2008 recognising protected zones exposed to particular plant health risks in the Community
 Type: Implementing Regulation
 Subject Matter: natural and applied sciences;  agricultural policy;  environmental policy;  economic geography
 Date Published: nan

 2.6.2016 EN Official Journal of the European Union L 145/10 COMMISSION IMPLEMENTING REGULATION (EU) 2016/873 of 1 June 2016 amending Regulation (EC) No 690/2008 recognising protected zones exposed to particular plant health risks in the Community THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), and in particular Article 2(1)(h) thereof, Having regard to the requests submitted by Finland, Greece, Ireland, Italy, Malta, Portugal, Slovakia, Spain and the United Kingdom, Whereas: (1) By Commission Regulation (EC) No 690/2008 (2) certain Member States and certain areas in Member States were recognised as protected zones in respect of certain harmful organisms. In some cases recognition was granted for a limited period of time to allow the Member State concerned to provide the full information necessary to show that the harmful organisms in question did not occur in the Member State or area concerned, or to complete the efforts to eradicate the organism in question. Since then, there have been significant developments in the plant health status of certain protected zones in some Member States. (2) Certain communes of the region of Ribatejo e Oeste in Portugal were recognised as a protected zone with respect to Bemisia tabaci Genn. (European populations). Portugal has submitted information showing that Bemisia tabaci (European populations) is now established in those communes. Those communes should therefore no longer be recognised as a protected zone in respect of Bemisia tabaci (European populations). (3) The territory of Greece was recognised until 30 April 2016 as a protected zone in respect of Dendroctonus micans Kugelan, Gilpinia hercyniae (Hartig), Gonipterus scutellatus Gyll., Ips amitinus Eichhof, Ips cembrae Heer and Ips duplicatus Sahlberg. From further information provided by Greece, it appears that the territory of Greece continues to be free from those organisms. Therefore, Greece should be recognised as a protected zone in respect of those harmful organisms without any time limitation. (4) The territories of Ireland and the United Kingdom were recognised until 30 April 2016 as a protected zone in respect of Dryocosmus kuriphilus Yasumatsu. From further information provided by Ireland and the United Kingdom, it appears that their territories continue to be free from that organism. Therefore, Ireland and the United Kingdom should be recognised as a protected zone in respect of that harmful organism without any time limitation. (5) The territory of Portugal was recognised as a protected zone with respect to Dryocosmus kuriphilus Yasumatsu until 30 April 2016. Portugal has submitted information showing that Dryocosmus kuriphilus is now established in its territory. Portugal should therefore no longer be recognised as a protected zone in respect of Dryocosmus kuriphilus. (6) Portugal has requested that the territory of Azores be recognised as a protected zone in respect of Globodera pallida (Stone) Behrens and Globodera rostochiensis (Wollenweber) Behrens. On the basis of surveys conducted since 2006, Portugal has submitted evidence that those harmful organisms do not occur in the territory of Azores, despite favourable conditions for those organisms to establish themselves there. It is, however, necessary that further surveys be carried out. Those surveys should further be monitored by experts under the authority of the Commission. Therefore, Azores should be recognised as a protected zone in respect of Globodera pallida and Globodera rostochiensis only until 30 April 2018. (7) Ireland, Malta and the United Kingdom have requested that their territories be recognised as a protected zone in respect of Paysandisia archon (Burmeister). On the basis of surveys conducted since 2007, Ireland, Malta and the United Kingdom have submitted evidence that the harmful organism concerned does not occur in their territories, despite favourable conditions for that organism to establish itself there. It is, however, necessary that further surveys be carried out. Those surveys should further be monitored by experts under the authority of the Commission. Therefore, Ireland, Malta and the United Kingdom should be recognised as a protected zone in respect of Paysandisia archon only until 30 April 2018. (8) Ireland and the United Kingdom have requested that their territories be recognised as a protected zone in respect of Rhynchophorus ferrugineus (Olivier). On the basis of surveys conducted since 2007, Ireland and the United Kingdom have submitted evidence that the harmful organism concerned does not occur in their territories, despite favourable conditions for that organism to establish itself there. It is, however, necessary that further surveys be carried out. Those surveys should further be monitored by experts under the authority of the Commission. Therefore, Ireland and the United Kingdom should be recognised as a protected zone in respect of Rhynchophorus ferrugineus only until 30 April 2018. (9) Portugal has requested that the territory of Azores be recognised as a protected zone in respect of Rhynchophorus ferrugineus (Olivier). On the basis of surveys conducted since 2007, Portugal has submitted evidence that the harmful organism concerned does not occur in the territory of Azores, despite favourable conditions for that organism to establish itself there. It is, however, necessary that further surveys be carried out. Those surveys should further be monitored by experts under the authority of the Commission. Therefore, Azores should be recognised as a protected zone in respect of Rhynchophorus ferrugineus only until 30 April 2018. (10) The United Kingdom has requested that its territory be recognised as a protected zone in respect of Thaumetopoea pityocampa Denis & SchiffermÃ ¼ller. On the basis of surveys conducted since 2013, the United Kingdom has submitted evidence that the harmful organism concerned does not occur in its territory, despite favourable conditions for that organism to establish itself there. It is, however, necessary that further surveys be carried out. Those surveys should further be monitored by experts under the authority of the Commission. Therefore, the United Kingdom should be recognised as a protected zone in respect of Thaumetopoea pityocampa only until 30 April 2018. (11) The territory of Ireland was recognised until 30 April 2016 as a protected zone in respect of Thaumetopoea processionea L. From further information provided by Ireland, it appears that the territory of Ireland continues to be free from that organism. Therefore, Ireland should be recognised as a protected zone in respect of that harmful organism without any time limitation. (12) The territory of the United Kingdom, with the exception of certain local authority areas, was recognised as a protected zone with respect to Thaumetopoea processionea L. until 30 April 2016. The United Kingdom has submitted information showing that Thaumetopoea processionea is now established in the local authority areas of Guildford and Woking. Those areas should therefore no longer be recognised as part of the protected zone of the United Kingdom. That information also shows that the rest of the territory of the United Kingdom, which was recognised as a protected zone with respect to Thaumetopoea processionea appears to continue to be free from that harmful organism. It is, however, necessary that further surveys be carried out. Those surveys should be further monitored by experts under the authority of the Commission. Therefore, the United Kingdom, with the exception of certain local authority areas, including those of Guildford and Woking, should be recognised as a protected zone in respect of Thaumetopoea processionea only until 30 April 2018. (13) The United Kingdom has requested that its territory be recognised as a protected zone in respect of Candidatus Phytoplasma ulmi. On the basis of surveys conducted since 2013, the United Kingdom has submitted evidence that that harmful organism does not occur in its territory, despite favourable conditions for that organism to establish itself there. It is, however, necessary that further surveys be carried out. Those surveys should further be monitored by experts under the authority of the Commission. Therefore, the United Kingdom should be recognised as a protected zone in respect of Candidatus Phytoplasma ulmi only until 30 April 2018. (14) The territory of Portugal was recognised as a protected zone with respect to Curtobacterium flaccumfaciens pv. flaccumfaciens (Hedges) Col. As the national production in Portugal of seed of Phaseolus vulgaris and Dolichos (the relevant host plants) has become negligible, Portugal has requested its status as protected zone for Curtobacterium flaccumfaciens pv. flaccumfaciens (Hedges) Col. be revoked. Portugal should therefore no longer be recognised as a protected zone in respect of Curtobacterium flaccumfaciens pv. flaccumfaciens (Hedges) Col. (15) Spain was recognised as a protected zone with respect to Erwinia amylovora (Burr.) Winsl. et al with the exception of certain parts of its territory. Spain requested the revocation of the status of protected zone for the autonomous community of Madrid due to the lack of economic interest. The autonomous community of Madrid should therefore no longer be recognised as part of the protected zone of Spain in respect of Erwinia amylovora. (16) Furthermore, Spain has submitted information showing that Erwinia amylovora is now established in the autonomous community of AndalucÃ ­a and in the districts (comarcas) of SegriÃ , Noguera, Pla d'Urgell, Garrigues and Urgell in the province of Lleida (Comunidad autÃ ³noma de Catalunya). The measures taken in 2013 to 2015 with a view to the eradication of that harmful organism have proven to be ineffective. The autonomous community of AndalucÃ ­a and the districts (comarcas) of SegriÃ , Noguera, Pla d'Urgell, Garrigues and Urgell in the province of Lleida (Comunidad autÃ ³noma de Catalunya) should therefore no longer be recognised as part of the protected zone of Spain in respect of Erwinia amylovora. (17) Certain parts of the territory of Italy were recognised as protected zones with respect to Erwinia amylovora (Burr.) Winsl. et al. Italy has submitted information showing that Erwinia amylovora is now established in the communes of Busca, Centallo and Tarantasca in the province of Cuneo (Piedmont). The communes of Busca, Centallo and Tarantasca in the province of Cuneo (Piedmont) should therefore no longer be recognised as part of the protected zone of Italy in respect of Erwinia amylovora. (18) The territory of Northern Ireland was recognised as part of the protected zone of the United Kingdom with respect to Erwinia amylovora (Burr.) Winsl. et al. The United Kingdom has submitted information showing that Erwinia amylovora is now established in the townlands of Ballinran Upper, Carrigenagh Upper, Ballinran, and Carrigenagh in County Down, and in the electoral area of Dunmurry Cross in Belfast, County Antrim in Northern Ireland. The townlands of Ballinran Upper, Carrigenagh Upper, Ballinran, and Carrigenagh in County Down, and the electoral area of Dunmurry Cross in Belfast, County Antrim in Northern Ireland should therefore no longer be recognised as being part of the protected zone of the United Kingdom in respect of Erwinia amylovora. (19) Certain parts of the territory of Italy were recognised as a protected zone with respect to Erwinia amylovora (Burr.) Winsl. et al. until 30 April 2016. Italy has submitted information showing that Erwinia amylovora is now established in the provinces of Milano and Varese in Lombardy. Those provinces should therefore no longer be recognised as part of the protected zone of Italy. That information also shows that the rest of the territory of Italy which was recognised as a protected zone with respect to Erwinia amylovora until 30 April 2016 appears to continue to be free from that harmful organism. It is, however, necessary that further surveys be carried out. Those surveys should further be monitored by experts under the authority of the Commission. Therefore, Italy, with the exception of certain provinces, including those of Milano and Varese in Lombardy, should be recognised as a protected zone in respect of Erwinia amylovora only until 30 April 2018. (20) The territory of Slovakia, with the exception of some communes in certain counties, was recognised as a protected zone with respect to Erwinia amylovora (Burr.) Winsl. et al. until 30 April 2016. Slovakia has submitted information showing that Erwinia amylovora is now established in the entire territory of the county of DunajskÃ ¡ Streda. That information also shows that the rest of the territory of Slovakia, which was recognised as a protected zone with respect to Erwinia amylovora until 30 April 2016 appears to continue to be free from that harmful organism. It is, however, necessary that further surveys be carried out. Those surveys should further be monitored by experts under the authority of the Commission. Therefore, Slovakia, with the exception of some communes in certain counties, including the county of DunajskÃ ¡ Streda, should be recognised as a protected zone in respect of Erwinia amylovora only until 30 April 2018. (21) The United Kingdom has requested that its territory be recognised as a protected zone in respect of Xanthomonas arboricola pv. pruni (Smith) Vauterin et al. On the basis of surveys conducted since 2013, the United Kingdom has submitted evidence that the harmful organism concerned was eradicated, or was under eradication in parts of its territory where there had been outbreaks of the organism, and that it does not occur in the rest of its territory, despite favourable conditions for that organism to establish itself there. It is, however, necessary that further surveys be carried out. Those surveys should further be monitored by experts under the authority of the Commission. Therefore, the United Kingdom should be recognised as a protected zone in respect of Xanthomonas arboricola pv. pruni only until 30 April 2018. (22) Ireland has requested that its territory be recognised as a protected zone in respect of Ceratocystis platani (J.M. Walter) Engelbr. & T.C. Harr. On the basis of surveys conducted since 2013, Ireland has demonstrated that the harmful organism concerned does not occur in its territory, despite favourable conditions for that organism to establish itself there. It is, however, necessary that further surveys be carried out. Those surveys should further be monitored by experts under the authority of the Commission. Therefore, Ireland should be recognised as a protected zone in respect of Ceratocystis platani only until 30 April 2018. (23) The territory of the United Kingdom has been recognised until 30 April 2016 as a protected zone in respect of Ceratocystis platani (J.M. Walter) Engelbr. & T.C. Harr. From further information provided by the United Kingdom, it appears that its territory continues to be free from that harmful organism. Therefore, the United Kingdom should be recognised as a protected zone in respect of that harmful organism without any time limitation. (24) The territory of the Isle of Man in the United Kingdom has been recognised until 30 April 2016 as a protected zone in respect of Cryphonectria parasitica (Murill) Barr. From further information provided by the United Kingdom, it appears that the territory of the Isle of Man continues to be free from that harmful organism. Therefore, the Isle of Man in the United Kingdom should be recognised as a protected zone in respect of that harmful organism without any time limitation. (25) The territory of Finland was recognised as a protected zone with respect to tomato spotted wilt virus. Finland has submitted information showing that it cannot prevent repeated introductions of tomato spotted wilt virus into its territory and requests that it is no longer recognised as a protected zone in respect of that harmful organism. Finland should therefore no longer be recognised as a protected zone in respect of tomato spotted wilt virus. (26) The territory of Portugal, with the exception of some areas, was recognised as a protected zone with respect to citrus tristeza virus (European strains). Portugal has submitted information showing that citrus tristeza virus (European strains) is now established in the county of Odemira in Alentejo. The county of Odemira in Alentejo should therefore no longer be recognised as a protected zone in respect of citrus tristeza virus (European strains). (27) The regions of ApÃ ºlia and Sardinia in Italy were recognised as a protected zone in respect of grapevine flavescence dorÃ ©e MLO. From further information provided by Italy, it appears that the regions of ApÃ ºlia and Sardinia continue to be free from that harmful organism. Therefore, ApÃ ºlia and Sardinia in Italy should be recognised as a protected zone in respect of that harmful organism without any time limitation. (28) For the purpose of clarity the entire Annex to Regulation (EC) No 690/2008 shall be replaced. (29) Regulation (EC) No 690/2008 should therefore be amended accordingly. (30) Since certain areas have been recognised as protected zones pursuant to Regulation (EC) No 690/2008 until 30 April 2016, this Regulation should apply from 1 May 2016 in order to ensure legal continuity and to avoid disruption of trade. (31) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 Amendment of Regulation (EC) No 690/2008 Annex I to Regulation (EC) No 690/2008 is replaced by the text set out in the Annex to this Regulation. Article 2 Entry into force and application This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from 1 May 2016. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 June 2016. For the Commission The President Jean-Claude JUNCKER (1) OJ L 169, 10.7.2000, p. 1. (2) Commission Regulation (EC) No 690/2008 of 4 July 2008 recognising protected zones exposed to particular plant health risks in the Community (OJ L 193, 22.7.2008, p. 1). ANNEX ANNEX I Zones in the community recognised as protected zones , in respect of harmful organism(s) listed against their names Harmful organisms Protected zones: territory of (a) Insects, mites and nematodes, at all stages of their development 1. Anthonomus grandis (Boh.) Greece, Spain (Andalusia, Catalonia, Extremadura, Murcia, Valencia) 2. Bemisia tabaci Genn. (European populations) Ireland, Portugal (Azores, Beira Interior, Beira Litoral, Entre Douro e Minho and TrÃ ¡s-os-Montes), Finland, Sweden, United Kingdom 3. Cephalcia lariciphila (Klug.) Ireland, United Kingdom (Northern Ireland, Isle of Man and Jersey) 3.1. Daktulosphaira vitifoliae (Fitch) Cyprus 4. Dendroctonus micans Kugelan Ireland, Greece, United Kingdom (Northern Ireland, Isle of Man and Jersey) 4.1. Dryocosmus kuriphilus Yasumatsu Ireland, United Kingdom 5. Gilpinia hercyniae (Hartig) Ireland, Greece, United Kingdom (Northern Ireland, Isle of Man and Jersey) 6. Globodera pallida (Stone) Behrens Latvia, Portugal (Azores, until 30 April 2018), Slovenia, Slovakia, Finland 6.1. Globodera rostochiensis (Wollenweber) Behrens Portugal (Azores, until 30 April 2018) 7. Gonipterus scutellatus Gyll. Greece, Portugal (Azores) 8. Ips amitinus Eichhof Ireland, Greece, United Kingdom 9. Ips cembrae Heer Ireland, Greece, United Kingdom (Northern Ireland and Isle of Man) 10. Ips duplicatus Sahlberg Ireland, Greece, United Kingdom 11. Ips sexdentatus BÃ rner Ireland, Cyprus, United Kingdom (Northern Ireland and Isle of Man) 12. Ips typographus Heer Ireland, United Kingdom 13. Leptinotarsa decemlineata Say Ireland, Spain (Ibiza and Menorca), Cyprus, Malta, Portugal (Azores and Madeira), Finland (districts of Ã land, HÃ ¤me, Kymi, Pirkanmaa, Satakunta, Turku, Uusimaa), Sweden (counties of Blekinge, Gotland, Halland, Kalmar and SkÃ ¥ne), United Kingdom 14. Liriomyza bryoniae (Kaltenbach) Ireland, United Kingdom (Northern Ireland) 14.1. Paysandisia archon (Burmeister) Ireland (until 30 April 2018), Malta (until 30 April 2018), United Kingdom (until 30 April 2018) 14.2. Rhynchophorus ferrugineus (Olivier) Ireland (until 30 April 2018), Portugal (Azores, until 30 April 2018), United Kingdom (until 30 April 2018) 15. Sternochetus mangiferae Fabricius Spain (Granada and MÃ ¡laga), Portugal (Alentejo, Algarve and Madeira) 15.1. Thaumetopoea pityocampa Denis & SchiffermÃ ¼ller United Kingdom (until 30 April 2018) 16. Thaumetopoea processionea L. Ireland, United Kingdom (excluding the local authority areas of Barnet; Brent; Bromley; Camden; City of London; City of Westminster; Croydon; Ealing; Elmbridge District; Epsom and Ewell District; Guildford; Hackney; Hammersmith & Fulham; Haringey; Harrow; Hillingdon; Hounslow; Islington; Kensington & Chelsea; Kingston upon Thames; Lambeth; Lewisham; Merton; Reading; Richmond upon Thames; Runnymede District; Slough; South Oxfordshire; Southwark; Spelthorne District; Sutton; Tower Hamlets; Wandsworth; West Berkshire and Woking) (until 30 April 2018) (b) Bacteria 01. Candidatus Phytoplasma ulmi  United Kingdom (until 30 April 2018) 1. Curtobacterium flaccumfaciens pv. flaccumfaciens (Hedges) Col. Greece, Spain 2. Erwinia amylovora (Burrill) Winslow et al.  Estonia, Spain (except the autonomous communities of AndalucÃ ­a, AragÃ ³n, Castilla-La Mancha, Castilla y LeÃ ³n, Extremadura, the autonomous community of Madrid, Murcia, Navarra and La Rioja, the province of Guipuzkoa (Basque Country), the comarcas of Garrigues, Noguera, Pla d'Urgell, SegriÃ and Urgell in the province of Lleida (Comunidad autÃ ³noma de Catalunya); and the municipalities of Alborache and TurÃ ­s in the province of Valencia and the Comarcas de L'Alt VinalopÃ ³ and El VinalopÃ ³ MitjÃ in the province of Alicante (Comunidad Valenciana)), France (Corsica), Italy (Abruzzo, Basilicata, Calabria, Campania, Lazio, Liguria, Marche, Molise, Piedmont (except the communes of Busca, Centallo and Tarantasca in the province of Cuneo), Sardinia, Sicily, Tuscany, Umbria, Valle d'Aosta), Latvia, Portugal, Finland, United Kingdom (Northern Ireland: excluding the townlands of Ballinran Upper, Carrigenagh Upper, Ballinran, and Carrigenagh in County Down, and the electoral area of Dunmurry Cross in Belfast, County Antrim; Isle of Man; Channel Islands),  and, until 30 April 2018, Ireland (except Galway city), Italy (ApÃ ºlia, Emilia-Romagna (the provinces of Parma and Piacenza), Lombardy (except the provinces of Milano, Mantua, Sondrio and Varese), Veneto (except the provinces of Rovigo and Venice, the communes Barbona, Boara Pisani, Castelbaldo, Masi, Piacenza d'Adige, S. Urbano and Vescovana in the province of Padova and the area situated to the south of highway A4 in the province of Verona)), Lithuania (except the municipalities of Babtai and KÃ dainiai (region of Kaunas)), Slovenia (except the regions Gorenjska, KoroÃ ¡ka, Maribor and Notranjska, and the communes of Lendava and RenÃ e-Vogrsko (south from the highway H4)), Slovakia (except the county of DunajskÃ ¡ Streda, Hronovce and HronskÃ © KÃ ¾aÃ any (Levice County), Dvory nad Ã ½itavou (NovÃ © ZÃ ¡mky County), MÃ ¡linec (PoltÃ ¡r County), Hrhov (RoÃ ¾Ã ava County), VeÃ ¾kÃ © RipÃ any (TopoÃ ¾Ã any County), KazimÃ ­r, LuhyÃ a, MalÃ ½ HoreÃ ¡, SvÃ ¤tuÃ ¡e and ZatÃ ­n (TrebiÃ ¡ov County)) 3. Xanthomonas arboricola pv. pruni (Smith) Vauterin et al. United Kingdom (until 30 April 2018) (c) Fungi 01. Ceratocystis platani (J.M.Walter) Engelbr. & T.C.Harr. Ireland (until 30 April 2018), United Kingdom' 02. Cryphonectria parasitica (Murrill) Barr. Czech Republic, Ireland, Sweden, United Kingdom 1. Glomerella gossypii Edgerton Greece 2. Gremmeniella abietina Morelet Ireland, United Kingdom (Northern Ireland) 3. Hypoxylon mammatum (Wahlenberg) J. Miller Ireland, United Kingdom (Northern Ireland) (d) Viruses and virus-like organisms 1. Beet necrotic yellow vein virus Ireland, France (Brittany), Portugal (Azores), Finland, United Kingdom (Northern Ireland) 2. Tomato spotted wilt virus Sweden 3. Citrus tristeza virus (European strains) Greece (except the Regional Units of Argolida and Chania), Malta, Portugal (except Algarve, Madeira and the county of Odemira in Alentejo) 4. Grapevine flavescence dorÃ ©e MLO Czech Republic, France (Alsace, Champagne-Ardenne, Picardie (dÃ ©partement de l'Aisne), Ile de France (communes de Citry, Nanteuil-sur-Marne and SaÃ ¢cy-sur-Marne) and Lorraine)), Italy (ApÃ ºlia, Sardinia and Basilicata)